     Case 2:20-cr-00054 Document 40 Filed 06/16/20 Page 1 of 5 PageID #: 167



              IN THE UNITED STATES DISTRICT COURT FOR THE
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                         CRIMINAL NO: 2:20-cr-00054


NEDELTCHO VLADIMIROV


              AMENDED MOTION OF THE UNITED STATES TO TOLL
                THE SPEEDY TRIAL ACT AND CONTINUE TRIAL 1

       Comes now the United States of America, by Andrew J. Tessman,

Assistant United States Attorney for the Southern District of West

Virginia, and respectfully requests that this Court toll the Speedy

Trial Act and continue trial in this case based on the public

health threat caused by the COVID-19 virus and the General Orders

entered in the Southern District of West Virginia.

       Defendant was arrested on a criminal complaint on February

10, 2010 and indicted on March 10, 2020.           Trial was scheduled for

May 11, 2020. On March 13, 2020, the Court continued all grand

juries and jury trials in this District from Thursday, March 13,

2020 to March 27, 2020, per General Order in Case No. 2:20-mc-

00052. On April 13, 2020, after the defendant filed a motion to




1 The United States requests leave to withdraw the motion at ECF
39 and instead consider this amended motion. Two footnotes were
inadvertently included in the motion at ECF 39 that do not apply
to this case.
      Case 2:20-cr-00054 Document 40 Filed 06/16/20 Page 2 of 5 PageID #: 168



continue the trial (ECF 35), the Court continued trial to July 13,

2020. On April 14, 2020, General Order #5 further continued all

grand juries, jury trials, and in-person hearings until May 31,

2020. On April 14, 2020, General Order #5 further continued all

grand juries, jury trials, and in-person hearings until May 31,

2020. On May 22, 2020, General Order #6 further continued all grand

juries, jury trials, and in-person hearings until June 30, 2020.

        The United States now moves the Court to continue the trial

for at least 30 days from July 13, 2020. If the Court continues

the     trial,    the     United   States      further    moves   for   an     order

specifically tolling the time period from July 13, 2020 through

the new trial date based on excludable delay under the Speedy Trial

Act.

        The   requested     continuance       is   excludable   delay   under    the

provisions of the Speedy Trial Act.                18 U.S.C. § 3161(h).      Section

3161(h) governs the periods of time which shall be excluded from

the time period within which a defendant must be brought to trial

under     the    Speedy    Trial   Act.        Specifically,      § 3161(h)(7)(A)

excludes "delay resulting from a continuance granted by any judge

on his own motion . . . if the judge granted such continuance on

the basis of his findings that the ends of justice served by taking

such action outweigh the best interest of the public and the

defendant in a speedy trial.”                 In making this ends-of-justice

finding, the court is to consider, inter alia, whether the failure

                                          2
     Case 2:20-cr-00054 Document 40 Filed 06/16/20 Page 3 of 5 PageID #: 169



to continue the proceeding would “be likely to make a continuation

of such proceeding impossible, or result in a miscarriage of

justice.”     Id. § 3161(h)(7)(B).

       The ends of justice outweigh the interests of the public and

the defendant in a speedy trial due to the measures the Court has

reasonably taken to address the substantial public health threat

posed to the public by the COVID-19 virus. In order to reduce the

spread of the virus, the Court has continued all grand juries,

jury trials, and in-person hearings until after June 30, 2020. A

further continuance of the July 13, 2020 trial is necessary based

on     continued     health    concerns     and    the    difficulties         and

complications of preparing for trial.

       It is difficult to subpoena and meet with witnesses, including

law enforcement officers. At least two witnesses would need to

travel from out of state for trial preparation and the jury trial.

Due to the nature of the case, certain types of witnesses do not

have reliable contact information. These witnesses will be more

difficult to track down to serve with subpoenas, and officers will

likely be required to meet and interact with several individuals

other than the witnesses in public in order to locate the witness.

Due to current public health concerns, the undersigned attorney

has been hesitant to request that law enforcement officers attempt

to track down these witnesses at this time.



                                        3
   Case 2:20-cr-00054 Document 40 Filed 06/16/20 Page 4 of 5 PageID #: 170



     The   undersigned    counsel    conferred    with   counsel    for      the

defendant, Rachel Zimarowski, who stated that she opposes the

motion because she has been unable to consult with her client about

the requested continuance due to visitation at the South Central

Regional Jail being suspended as a result of positive COVID-19

cases at the jail.

     Accordingly, the United States respectfully requests that

based on the above-stated health concerns, the Court toll the time

from July 13, 2020, through the new trial date from the calculation

of the time period for when this case must go to trial. The United

States further respectfully requests that the Court continue the

trial in this matter and all related deadlines and hearings for at

least 30 days from its current trial date of July 13, 2020.

           DATED: June 16, 2020


                                    Respectfully submitted,

                                    UNITED STATES OF AMERICA

                                    MICHAEL B. STUART
                                    United States Attorney

                             By:    /s/ Andrew J. Tessman
                                    ANDREW J. TESSMAN
                                    Assistant United States Attorney
                                    West Virginia Bar No. 13734
                                    300 Virginia Street, East
                                    Room 4000
                                    Charleston, WV 25301
                                    Telephone: 304-345-2200
                                    Fax: 304-347-5104
                                    Email: andrew.tessman@usdoj.gov


                                      4
   Case 2:20-cr-00054 Document 40 Filed 06/16/20 Page 5 of 5 PageID #: 171



                         CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing document has been

electronically filed and service has been made on opposing counsel

by virtue of electronic filing on June 16th, 2020 to:


     Rachel Zimarowski
     United States Courthouse, Room 3400
     300 Virginia Street East
     Charleston, West Virginia 25307




                                         By:   s/Andrew J. Tessman
